            Case 1:21-cv-10665-IT Document 14 Filed 08/13/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



  STEVEN A. FLORIO,

                                 Plaintiff,

                            v.

  COMMONWEALTH OF MASSACHUSETTS,
  GOVERNOR CHARLES D. BAKER, individually
  and in his official capacity, MARYLOU                    Civil Action No. 1:21-cv-10665-IT
  SUDDERS, individually and in her capacity as
  Secretary of Health and Human Services,
  CATHERINE STARR, individually and in her
  capacity as Secretariat Human Resources Officer,
  and ERICA CRYSTAL, individually and in her
  capacity as Executive Office of Health of Human
  Services Labor Relations Director and Deputy
  General Counsel for the Commonwealth of
  Massachusetts,

                         Defendants.


                          AFFIDAVIT OF ERIC A. MARTIGNETTI

       I, Eric A. Martignetti, hereby depose and state as follows:

       1.      I am an Assistant Attorney General and counsel for Defendants in this matter.

       2.      Attached hereto as Exhibit 1 is a true and accurate copy of Plaintiff’s termination

letter (cited in Am. Compl. ¶ 69).

       3.      Attached hereto as Exhibit 2 is a true and accurate copy of the HRD

Investigations Center of Expertise Report (cited in Am. Compl. ¶ 67).

       Signed under the penalties of perjury on August 13, 2021.


                                              /s/ Eric A. Martignetti
                                              Eric A. Martignetti


                                                 1
           Case 1:21-cv-10665-IT Document 14 Filed 08/13/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified in the Notice of Electronic Filing (NEF)
and copies were sent by first-class mail to those indicated as non-registered participants on
August 13, 2021.


                                              /s/ Eric A. Martignetti
                                              Eric A. Martignetti




                                                  2
